NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALFONSO GARCIA,                                 No. 21-15995

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00048-SPL-MTM

 v.
                                                MEMORANDUM*
DAVID SHINN, Director, ADOC Director;
CENTURION MANAGED CARE,
Corporate Office; S. WRIGHT, NP,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Arizona state prisoner Alfonso Garcia appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging an Eighth Amendment

claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Garcia’s action because Garcia failed

to allege facts sufficient to state a plausible claim. See Farmer v. Brennan, 511

U.S. 825, 837 (1994) (a prison official is deliberately indifferent only if he or she

“knows of and disregards an excessive risk to inmate health or safety; the official

must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he [or she] must also draw the

inference”); Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (to

state a claim under § 1983 against a private entity performing a traditional public

function, such as providing medical care to prisoners, a plaintiff must allege facts

to support that his constitutional rights were violated as a result of a policy,

decision, or custom promulgated or endorsed by the private entity); Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                       21-15995